Exhibit 10.22

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Second Amendment to Loan and Security Agreement (“Amendment”), is entered
into as of September 29, 2010, by and between Square 1 Bank (“Bank”) and
Osmetech Technology, Inc. (“Osmetech”), Clinical Micro Sensors, Inc. (“CMSI”),
and Genmark Diagnostics, Inc. (“Genmark”), (each individually and collectively
known as (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of March 12, 2010 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

 

1) The following definitions in Exhibit A to the Agreement are hereby amended
and restated, as follows:

“Ancillary Services” means any of the following products or services requested
by Borrower and approved by Bank under the Formula Revolving Line, including: i)
corporate credit card services with aggregate limits equal to or less than
$20,000; and ii) without limitation, Automated Clearing House transactions, FX
Contracts, Letters of Credit, or other treasury management services.

“Ancillary Services Sublimit” means a sublimit for Ancillary Services under the
Formula Revolving Line not to exceed $520,000.

 

2) Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

3) Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

 

4) This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

5) As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

  a) this Amendment, duly executed by Borrower;



--------------------------------------------------------------------------------

  b) payment of all Bank Expenses, including Bank’s expenses for the
documentation of this Amendment and any related documents, which may be debited
from any of Borrower’s accounts; and

 

  c) such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

OSMETECH TECHNOLOGY, INC. By:  

LOGO [g270238exa_pg003a.jpg]

Title:  

CFO

CLINICAL MICRO SENSORS, INC. By:  

LOGO [g270238exa_pg003b.jpg]

Title:  

CFO

GENMARK DIAGNOSTICS, INC. By:  

LOGO [g270238exa_pg003c.jpg]

Title:  

CFO

SQUARE 1 BANK By:  

LOGO [g270238exa_pg003d.jpg]

Title:  

SVP